      Case 3:20-cv-00740 Document 48 Filed 02/23/21 Page 1 of 8 PageID #: 334




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
individually and on behalf of all others similarly
situated,

                              Plaintiffs,
vs.                                                               Case No.: 3:20-cv-00740
                                                                  Judge Robert C. Chambers

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.,

                              Defendants.

      DEFENDANT’S REPLY TO PLAINTIFFS’ OPPOSITION TO DEFENDANT TED
             CHEATHAM’S MOTION TO DISMISS THE COMPLAINT

                                   I.       INTRODUCTION
        Defendant Ted Cheatham, in his official capacity as Director of the West Virginia Public

Employees Insurance Agency (“this Defendant”), by and through counsel, Perry W. Oxley, David

E. Rich, Eric D. Salyers, Christopher K. Weed, and the law firm of Oxley Rich Sammons, PLLC,

hereby submits this Reply to Plaintiffs’ Opposition to Defendant Ted Cheatham’s Motion to

Dismiss the Complaint. By Order of this Court, Count II against this Defendant was dismissed

with prejudice. See ECF 41. Thus, Plaintiffs only count against this Defendant is for an alleged




                                               1
    Case 3:20-cv-00740 Document 48 Filed 02/23/21 Page 2 of 8 PageID #: 335




violation of the Fourteenth Amendment to the U.S. Constitution. In support of his Reply, the

Defendant states the following:

                                       II.     ARGUMENT

   A. Plaintiff improperly attempts to apply a 12(b)(6) standard to Defendant’s argument
      regarding subject matter jurisdiction that was properly brought pursuant to 12(b)(1)
      of the Federal Rules of Civil Procedure.

          Defendant has challenged that the allegations in the Complaint are not true. The Fourth

Circuit has noted “when the defendant challenges the veracity of the facts underpinning subject

matter jurisdiction, the trial court may go beyond the complaint…” Kerns v. United States, 585

F.3d 187, 193 (4th Cir. 2009). Indeed, this Court has recognized that a “factual attack” on subject

matter jurisdiction follows a different “track” than a “facial attack.” Hurley v. Messer, No. CV

3:16-9949, 2018 WL 4854082, at 2 (S.D.W. Va. Oct. 4, 2018).

          When this type of challenge is asserted, “the district court is to regard the pleadings’

allegations as mere evidence on the issue, and may consider evidence outside the pleadings without

converting the proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac

R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). “In judging this evidentiary attack, the

trial court necessarily assumes a different role than in a proceeding to resolve a 12(b)(1) motion

based on contentions that the complaint was jurisdictionally deficient on its face.” Adams v. Bain,

697 F.2d 1213, 1219 (4th Cir. 1982). Importantly, under this type of factual attack, “[t]he burden

of proving subject matter jurisdiction on a motion to dismiss is on the plaintiff.” Id. (emphasis

added).

          Here, Plaintiffs assumed that Defendant challenged the Complaint in a facial manner. As a

result, Plaintiffs assert that their required showing at the pleading stage is “relatively modest,” and

approach Defendant’s challenge to subject matter jurisdiction from a 12(b)(6) perspective. See


                                                  2
    Case 3:20-cv-00740 Document 48 Filed 02/23/21 Page 3 of 8 PageID #: 336




ECF 40, pg. 5-6. However, that is not the correct standard. Under the applicable 12(b)(1) standard,

the Plaintiffs “must set forth specific facts beyond the pleadings to show that a genuine issue of

material fact exists” with respect to subject matter jurisdiction. Richmond, 945 F.2d at 768. The

Plaintiffs have failed to meet this standard.

       Defendant cited to regulations that explicitly state that PEIA and Defendant Health Plan

are not one and the same. The regulations dealing with PEIA make clear, “the managed care plans

are non-governmental entities wholly separate and distinct from the PEIA...” See W. Va. Code R.

151-1 Attachment A at pg. 143. Furthermore, Defendant presented the HMO Managed Care

Agreement between the PEIA and Defendant Health Plan that demonstrates explicitly that “[t]he

responsibility for determining and providing appropriate health care services in a competent

manner to enrollees shall remain with the HMO and the enrollees; treating physicians and other

health care professionals and facilities, not PEIA.” See ECF 22-1, pg. 5-6, ¶ 24.

       Because Plaintiffs refused to rebut the jurisdictional challenge from the heightened

12(b)(1) standard and failed to “set forth specific facts beyond the pleadings…” that demonstrate

they are entitled to relief, Plaintiffs’ remaining claim against Defendant Cheatham should be

dismissed. Richmond, 945 F.2d at 768.

   B. Plaintiffs alleged injuries are not fairly traceable to this Defendant.
       The Fourth Circuit has held that a “fundamental tenet” of standing is that “where a third

party such as a private school or hospital makes the independent decision that causes an injury,

that injury is not fairly traceable to the government.” Doe v. Obama, 631 F.3d 157, 162 (4th Cir.

2011) (emphasis added). The Supreme Court of the United States has also stated that an injury that

“results from the independent action of some third party…,” cannot be fairly traced to a

government entity. Simon v. E. Kentucky Welfare Rights Org., 426 U.S. 26, 42 (1976).



                                                 3
    Case 3:20-cv-00740 Document 48 Filed 02/23/21 Page 4 of 8 PageID #: 337




       Defendant Health Plan determines what healthcare services are appropriate for Plaintiffs

McNemar and Martell—not Defendant Cheatham. In fact, Defendant Cheatham does not act at all

when a Defendant Health Plan policyholder requests coverage, as Cheatham is not an employee

or agent of that entity. Defendant Cheatham may very well play an important role in the day-to-

day activities of the PEIA, but he plays no role at all in the direct operations of Defendant Health

Plan. Not only did Defendant Cheatham not draft the exclusion that Plaintiffs detest, he did nothing

to ensure that the exclusion was enforced against the Plaintiffs. Thus, the independent acts of

Defendant Health Plan, a “wholly separate” entity, are the true intervening causes of Plaintiffs’

alleged injuries and cannot be traced back to Defendant Cheatham. See W. Va. Code R. 151-1

Attachment A at pg. 143.

       Plaintiffs argue that Defendant Health Plan’s policies were “secured” by Defendant

Cheatham, and that the selection of those policies was a discriminatory act. However, in the

Complaint, the Plaintiffs only allege that Defendant Cheatham “approved” the policies. See ECF

1, ¶ 64. They did not allege that he “secured” them or “selected” them in the Complaint, they only

argue this in their Response. Moreover, the Plaintiffs do not allege in the Complaint that this

Defendant selected Defendant Health Plan’s “discriminatory policies” over other policies that

included the Plaintiffs desired coverage as an option. Likewise, the Plaintiffs do not allege an

alternative acceptable policy exists that Defendant Cheatham could have accepted. In sum, the

Plaintiffs cannot sufficiently tie Defendant Cheatham to Defendant Health Plan’s policies, and in

scrambling for a workable theory, they argue that Defendant Cheatham had a choice without even

alleging the same in their Complaint. As a result, the Plaintiffs cannot show that their injuries are

fairly traceable to this Defendant, and this Defendant must be dismissed.




                                                 4
    Case 3:20-cv-00740 Document 48 Filed 02/23/21 Page 5 of 8 PageID #: 338




    C. This Defendant cannot adequately redress Plaintiffs alleged injuries.
        “By the mere bringing of his suit, every plaintiff demonstrates his belief that a favorable

judgment will make him happier.” Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 107 (1998).

However, Plaintiffs must show that it is likely, rather than merely speculative, that a favorable

decision will redress the injury at issue. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

“Relief that does not remedy the injury suffered cannot bootstrap a plaintiff into federal court; that

is the very essence of the redressability requirement.” Steel Co., 523 U.S. at 107, (1998).

        Plaintiffs’ own proposed remedies fail to redress their injuries. Plaintiffs attempt to argue

that Defendant Cheatham can remedy their alleged harms in three separate ways. First, Plaintiffs

suggest that an injunction that prohibits Defendant Cheatham from making such a contract with

private plans or carriers would solve the issue. However, this would either only apply to future

plans, which does not redress Plaintiffs current alleged injuries, or would apply to the current

contract with The Health Plan, which would result in Plaintiffs going without any health insurance

at all until they are able to enroll in another plan they are eligible for.

        Secondly, Plaintiffs assert Defendant Cheatham can prohibit the exclusions from being

enforced. However, this proposal also fails because the contract between the PEIA and Defendant

Health Plan prohibits the PEIA from determining appropriate healthcare services on the Health

Plan’s behalf. See ECF 22-1, pg. 5-6, ¶ 24.

        Finally, Plaintiffs state that affirmatively requiring Defendant Cheatham to provide gender-

confirming care will redress their harms. This ignores the fact that Plaintiffs are not enrolled under

an insurance plan that PEIA has affirmative control over. Even if Plaintiffs were to draft and

implement the exact language they wanted into the PEIA policies, that language would not apply

to the plan they pay for or receive coverage from.



                                                    5
     Case 3:20-cv-00740 Document 48 Filed 02/23/21 Page 6 of 8 PageID #: 339




         As members of Defendant Health Plan, this Defendant is not even aware of the Plaintiffs’

ever requesting the procedure they seek. Moreover, any determination regarding Plaintiff Martell’s

hormone therapy or bilateral mastectomy would be made solely by Defendant Health Plan.1 As a

result, all the proposed avenues of relief regarding enjoining Defendant Cheatham do nothing to

provide the Plaintiffs with the relief they seek, and this Defendant must be dismissed.

                                            III.     CONCLUSION
         WHEREFORE, for the reasons stated above, Defendant Cheatham respectfully requests

that all claims against him be dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

because the Plaintiffs have failed to meet their burden of establishing standing.

                                                                TED CHEATHAM, in his official
                                                                capacity as Director of the West Virginia
                                                                Public Employees Insurance Agency,

                                                                BY COUNSEL



                                                                s/ Perry W. Oxley
                                                                Perry W. Oxley (WVSB #7211)
                                                                David E. Rich (WVSB #9141)
                                                                Eric D. Salyers (WVSB #13042)
                                                                Christopher K. Weed (WVSB #13868)
                                                                Oxley Rich Sammons, PLLC
                                                                517 9th Street, P.O. Box 1704
                                                                Huntington, WV 25718-1704
                                                                Phone: (304) 522-1138
                                                                Fax: (304) 522-9528
                                                                poxley@oxleylawwv.com
                                                                drich@oxleylawwv.com
                                                                esalyers@oxleylawwv.com
                                                                cweed@oxleylawwv.com




1
 While Plaintiffs have claimed that Plaintiff Martell requires a bilateral mastectomy, the language they have used thus
far does not indicate that any affirmative request for that procedure has been made by Plaintiff Martell to any of the
Defendants involved in the case. Defendant Cheatham cannot redress a denial that has not yet occurred.

                                                          6
      Case 3:20-cv-00740 Document 48 Filed 02/23/21 Page 7 of 8 PageID #: 340




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
individually and on behalf of all others similarly
situated,

                             Plaintiffs,
vs.                                                                Case No.: 3:20-cv-00740
                                                                   Judge Robert C. Chambers

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.,

                             Defendants.

                               CERTIFICATE OF SERVICE

        I hereby certify that, as undersigned counsel for Defendant Ted Cheatham, in his official
capacity as Director of the West Virginia Public Employees Insurance Agency, electronically filed
the foregoing “Defendant’s Reply To Plaintiffs’ Opposition To Defendant Ted Cheatham’s
Motion To Dismiss The Complaint” on this 23rd day of February, 2021, with the Clerk of the
Court using the CM/ECF system, which will send notification of filing, and a copy of the same, to
the following CM/ECF participants:

           Walt Auvil, WVSB No. 190                Avatara Smith-Carrington, Visiting Attorney
      THE EMPLOYMENT LAW CENTER,                      LAMBDA LEGAL DEFENSE AND
                      PLLC                                 EDUCATION FUND, INC.
               1208 Market Street                      3500 Oak Lawn Avenue, Suite 500
             Parkersburg, WV 26101                             Dallas, TX 75219
              Phone: 304-485-3058                            Phone: 214-219-8585
             Facsimile: 304-485-6344                        Facsimile: 214-219-4455
       auvil@theemploymentlawcenter.com                asmithcarrington@lambdalegal.org
              Counsel for Plaintiffs                         Counsel for Plaintiffs


                                               7
  Case 3:20-cv-00740 Document 48 Filed 02/23/21 Page 8 of 8 PageID #: 341




    Anna P. Prakash, Visiting Attorney               Tara L. Borelli, Visiting Attorney
    Nicole J. Schladt, Visiting Attorney           LAMBDA LEGAL DEFENSE AND
       NICHOLS KASTER, PLLP                            EDUCATION FUND, INC.
     IDS Center, 80 South 8th Street                730 Peachtree Street NE, Suite 640
                Suite 4600                                  Atlanta, GA 30308
         Minneapolis, MN 55402                             Phone: 470-225-5341
           Phone: 612-256-3200                           Facsimile: 404-897-1884
         Facsimile: 612-338-4878                         tborelli@lambdalegal.org
            aprakash@nka.com                               Counsel for Plaintiffs
            nschladt@nka.com
           Counsel for Plaintiffs

     Sasha Buchert, Visiting Attorney               Nora Huppert, Visiting Attorney
    LAMBDA LEGAL DEFENSE AND                       LAMBDA LEGAL DEFENSE AND
       EDUCATION FUND, INC.                           EDUCATION FUND, INC.
      1776 K Street, N.W., 8th Floor               4221 Wilshire Boulevard, Suite 280
       Washington, DC 20006-2304                        Los Angeles, CA 90010
          Phone: 202-804-6245                            Phone: 213-382-7600
         Facsimile: 202-429-9574                        Facsimile: 213-351-6050
        sbuchert@lambdalegal.org                      nhuppert@lambdalegal.org
          Counsel for Plaintiffs                         Counsel for Plaintiffs

         Lou Ann S. Cyrus, Esquire                         Stuart A. McMillan
         Roberta F. Green, Esquire                        BOWLES RICE LLP
          Caleb B. David, Esquire                           600 Quarrier Street
        Kimberly M. Bandy, Esquire                   Charleston, West Virginia 25301
      Shuman McCuskey Slicer PLLC                            (304) 347-1110
            Post Office Box 3953                           Fax: (304) 347-1746
      Charleston, West Virginia 25339                 smcmillan@bowlesrice.com
               (304) 345-1400
            Fax: (304) 343-1826                              Aaron C. Boone
          lcyrus@shumanlaw.com                             BOWLES RICE LLP
          rgreen@shumanlaw.com                          Fifth Floor, United Square
          cdavid@shumanlaw.com                     501 Avery Street, Post Office Box 49
         kbandy@shumanlaw.com                       Parkersburg, West Virginia 26102
  Counsel for Defendants William Crouch,                      (304) 420-5501
Cynthia Beane and West Virginia Department                 Fax: (304) 420-5587
      of Health and Human Resources                      aboone@bowlesrice.com
                                                 Counsel for Defendant The Health Plan of
                                                            West Virginia, Inc.

                                                 s/ Perry W. Oxley
                                                 Perry W. Oxley (WVSB #7211)
                                                 David E. Rich (WVSB #9141)
                                                 Eric D. Salyers (WVSB #13042)
                                                 Christopher K. Weed (WVSB #13868)


                                             8
